655 S.E.2d 716 (2007)
STATE
v.
George Oliver FREEMAN.
No. 475A07.
Supreme Court of North Carolina.
November 20, 2007.
Kathleen A. Widelski, for Freeman.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 20th day of November 2007 by the State for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 27th day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 20th day of November 2007."